373 S.C. 96 (2007)
644 S.E.2d 681
CAROLINA WATER SERVICE, INC., Petitioner,
v.
LEXINGTON COUNTY JOINT MUNICIPAL WATER AND SEWER COMMISSION, Respondent.
Town of Lexington, Petitioner,
v.
Lexington County Joint Municipal Water and Sewer Commission, Respondent.
Carolina Water Service, Inc., Petitioner,
v.
Lexington County Joint Municipal Water and Sewer Commission, Respondent.
Town of Lexington, Petitioner,
v.
Lexington County Joint Municipal Water and Sewer Commission, Respondent.
Town of Lexington, Petitioner,
v.
Lexington County Joint Municipal Water and Sewer Commission, Respondent.
Lexington County Joint Municipal Water and Sewer Commission, Condemnor, Respondent,
v.
Carolina Water Service, Inc., Utilities, Inc., Landowners, Petitioners,
Town of Lexington, Other Condemnee, Petitioners.
Unknown Claimants. Carolina Water Service, Inc., Petitioner,
v.
Lexington County Joint Municipal Water and Sewer Commission, Respondent.
No. 26306.
Supreme Court of South Carolina.
Submitted April 3, 2007.
Decided April 9, 2007.
Rehearing Denied May 23, 2007.
*97 Clifford O. Koon, Jr., of Moses Koon & Brackett, PC, of Columbia; John M.S. Hoefer, Paige J. Gossett, and K. Chad Burgess, all of Willoughby & Hoefer, PA, of Columbia; and Timothy E. Madden, of Nelson Mullins Riley & Scarborough, LLP, of Greenville, for Petitioners.
Joel W. Collins, Jr., and William A. Bryan, Jr., both of Collins & Lacy, of Columbia; and Nikki G. Setzler, of Setzler & Scott, PA, of W. Columbia, for Respondents.
PER CURIAM.
This case arises out of a petition for a writ of certiorari to review the Court of Appeals' decision in Carolina Water Svc. Inc. v. Lexington County Joint Municipal Water and Sewer Comm'n, 367 S.C. 141, 625 S.E.2d 227 (2006). We hereby grant the petition, dispense with further briefing, and reverse the Court of Appeals' decision.
Respondent instituted a condemnation action against petitioners, and petitioners filed an action challenging respondent's right to condemn the property. The circuit court issued an order staying both the condemnation action and petitioners' challenge action pending the resolution of a related case before the South Carolina Administrative Law Court. After the Administrative Law Judge issued a decision, the *98 circuit court lifted the stay of petitioners' action. Petitioners filed an appeal with the Court of Appeals. Relying on Hiott v. Contracting Svcs., 276 S.C. 632, 281 S.E.2d 224 (1981), the Court of Appeals held an order lifting a stay is immediately appealable.
Subsequently, this Court decided Edwards v. SunCom, 369 S.C. 91, 631 S.E.2d 529 (2006), in which we held an order granting a stay was not immediately appealable. Additionally, we explicitly overruled Hiott v. Contracting Svcs., supra, and Carolina Water Svc., supra, to the extent they were inconsistent with Edwards, supra.
Accordingly, we hereby reverse the Court of Appeals' decision in this matter since the order on appeal was not immediately appealable.
REVERSED.
MOORE, A.C.J., WALLER, BURNETT and PLEICONES, JJ., concur.
TOAL, C.J., not participating.